DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response filed 2/17/2021 has been entered. Claims 1-2 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 5/23/2017. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1, lines 22-23 (claim 1 (e)), recites “the internal combustion engine can be operated without modulation of the duty percentage of the engine”. This limitation does not appear to be described or defined in the as filed specification.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, lines 3 and 4, recite limitations under the sub-points “a” and “b”. Following these recitations, lines 7 and 10, again list sub-points “a” and “b”. This is confusing and the sub-points should be removed or amended to remove any confusion.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 22-23 (claim 1 (e)), recites “the internal combustion engine can be operated without modulation of the duty percentage of the engine”. This limitation does not appear to be described or defined in the as filed specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 1 recites a mud pump and in line 10, again, recites a mud pump. These recitations are indefinite as it is not clear how many different mud pumps are being claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Uriona (WO 2015011223 - see IDS and attached description translation), alone.
Regarding claim 1: Uriona discloses a pump drive for use on a drilling rig or a frac rig having an internal combustion engine with an input power generator and an electrical supply network of the rig powered by the input power generator (abstr.;  lines 59-65 (p. 2); lines 220-228 (p. 6); lines 264-266 (p. 7)). Uriona disclosed operating pumps but does not explicitly disclose that one of the pumps is a mud pump. At the time 
Uriona discloses an input power drive shaft adapted for being connected to the internal combustion engine 1 for receiving mechanical input power therefrom and that the internal combustion engine has an input power generator 3, 5, thereon (abstr,; lines 211-228 (p. 6)). Uriona discloses an output power drive shaft adapted for being connected to a mud pump or a frac pump on the rig for providing mechanical output power thereto (abstr.; lines 43-50 (p. 2); lines 59-65 (p. 2); lines 220-228 (p. 6); lines 252-266 (p. 7)). Uriona discloses a mechanical drive train interposed between the input power drive shaft and the output power drive shaft and mechanically connected to a modulating electric motor (lines 211-228 (p. 6); lines 252-266 (p. 7)). Uriona discloses an input inverter system connected to the motor generator on the input shaft input power generator capable of moving power generated by the input power generator in operation of the internal combustion engine to the modulating electric motor via an output inverter system connected thereto (lines 211-219 (p. 6); lines 252-266 (p. 7)). Uriona discloses an output inverter system connected to the modulating electric motor capable of moving power generated from operation of the modulating electric motor to the input power generator of the internal combustion engine (abstr.; lines 43-50 (p. 2); lines 59-65 (p. 2); lines 220-228 (p. 6); lines 252-266 (p. 7)). 

Uriona discloses that the modulating electric motor can use electrical power to add power to the drivetrain and that when power is not required to be added to the drivetrain by the modulating electric motor, excess electrical power is routed via the input power generator to the electrical supply network of the rig for consumption (abstr.; lines 43-50 (p. 2); lines 59-65 (p. 2); lines 220-228 (p. 6); lines 252-266 (p. 7)).
Regarding claim 2: Uriona discloses that the at least one modulating electric motor or generator is capable of providing sufficient mechanical power for driving the mud pump or the frac pump on the rig (abstr.; lines 43-50 (p. 2); lines 59-65 (p. 2); lines 220-228 (p. 6); lines 252-266 (p. 7)).
at the first coating comprises a material selected from the group consisting of XYLAN®, FLOUROLON™, fiberglass resin, urethane, paste wax, and epoxy ([0030]).
Response to Arguments
Applicants’ amendments and arguments, filed 2/17/2021, with respect to the rejections of claims 1-2 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments with respect to claims 1-2 have been considered but are moot because the arguments do not apply to the current reference applied.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/16/2021